Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 11/18/21. Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are pending and under examination.

Withdrawn Rejections
	The objection to claim 84 is withdrawn in light of the amendments.
	The rejection under §112(d) is withdrawn in light of the amendments.
	The rejection under §112(b) over “about” is withdrawn as the claims no longer use the term “about”.
	The rejection under §112(b) of claim 84 is withdrawn in light of the amendments.
The rejection under §112(b) of claim 92 is withdrawn in light of the amendments.
	The rejection under §112(a) over the composition not comprising glycine is withdrawn. The amendments make clear that the formulation may comprise glycine, so long as the stabilizer being used is not glycine.
	The rejection under §112(a) of claim 84 is withdrawn in light of the amendments.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Zhou (US 20140056888 (IDS 6/14/19 citation 2).
Regarding claim 1, Zhou teaches:
A stable aqueous composition (“the present disclosure relates to…stable aqueous solutions”; abstract), comprising
10-100 mg/mL of an anti-C5 antibody (“the antibody is present in the solution at a concentration of, e.g., 40 mg/mL”; paragraph 77; “formulating solutions of anti-C5 antibody such as eculizumab”; paragraph 19)
A surfactant (0.01% polysorbate 20; paragraph 110)
A stabilizer, the stabilizer being trehalose (“10% alpha-trehalose dihydrate”; paragraph 110) or sorbitol (3% w/v sorbitol; claim 12).
Wherein the stabilizer is not glycine; trehalose and sorbitol are not glycine.
A buffer having a pH of 5.0 to 7.8 (“solution is formulated at pH 7”; paragraph 110)
Wherein the composition does not comprise one of dextrose, glycerin, mannitol, potassium chloride, and sodium chloride (paragraph 115 lists these as suitable tonicity agents but nowhere suggests or implies that all options are required. As such, where, e.g., dextran is selected, the composition need not comprise glycerin, and where propylene glycol is selected, the composition would not contain any of the claimed exclusions. Further, this paragraph indicates these are optional additional agents and thus need not be present at all)
This anticipates every element of claim 1. See also paragraphs 254-257, describing a specific embodiment of the formulation which meets all of the limitations of claim 1.


	Regarding claim 5, Zhou teaches the antibody is eculizumab (above).
	Regarding claim 8, Zhou teaches 0.01% polysorbate 20 (above). Further note that while Zhou does not explicitly recite this percentage at w/v, all other percentages are expressed as w/v (e.g., sorbitol, mannitol), suggesting this is the same units for the % of PS-20. The examiner also notes that this is consistent with its typical use in the art, where PS-20 percentages are expressed as w/v.
	Regarding claim 13, Zhou teaches the formulation includes 20 mM histidine (paragraph 26) or phosphate (20 mM sodium phosphate; paragraph 36). Neither of these are glycine, nor does Zhou teach the glycine is required; see e.g., the exemplary formulation at paragraphs 254-257.
	Regarding claim 27, this claim limitation is directed to a property of the antibody itself. Moreover, the specification as filed only discloses eculizumab as a specific example of an anti-C5 antibody. Thus, the evidence supports the conclusion that the properties of instant claim 27 are inherent to eculizumab and so present in the disclosure of Zhou, which teaches the same antibody.
	Regarding claim 46, the limitations of the claim are discussed and anticipated as above, differing only in consisting essentially of (i.e., comprising; see interpretation in Office Action mailed 5/18/21) 10 mg/mL rather than comprising the range of 10-100 mg/mL. Also as above, Zhou teaches the antibody at 40 mg/mL. A formulation of 40 mg/mL comprises 10 mg/mL, e.g., there is at least 10 mg/mL of the antibody in the solution. Zhou also explicitly suggests diluting the concentrated antibody (paragraph 183) as well as teaching a pharmaceutical comprising 0.5-10 mg of antibody per dose in volumes of 1-500 µL (paragraph 181), providing explicit teachings to adjust/reduce the concentration of the formulations of Zhou. The combination of, e.g., 0.5 mg (500 µg) and 50 µL, such choices being explicitly recited in paragraph 181, meets the limitations of 10 mg/mL. While recognizing Zhou sets forth a list of choices for both antibody amount and volume for said antibody, a claim may nevertheless be anticipated where one can immediately envisage a species within a genus (MPEP §2131.02(III)). Such is the case here, where Zhou teaches the genus of 0.5-10mg of antibody in a volume of up to 500 microliters. Zhou lists specific embodiments within that range (paragraph 181) and one could immediately envisage the combinations of 
Regarding claim 56, Zhou teaches the antibody is eculizumab (above).
Regarding claim 84, Zhou anticipates the composition of instant claim 1 being 10-100 mg/mL as discussed above as well as the other limitations of the claim (surfactant, stabilizer, lack of dextrose, lack of glycine, etc) are anticipated as above, and so the starting stable aqueous composition is anticipated. Further, Zhou teaches diluting such “concentrated” solutions to much lower concentrations by adding a pharmaceutically acceptable diluent (paragraph 183). Such a diluent meets the criteria of “excipient and water”; see e.g., US 4636380 C8 (form 892). A claim may also be anticipated when one could immediately envisage a species within a genus (MPEP §2131.02(III)). When taught to “dilute” a composition for pharmaceutical use, one of skill in the art would have immediately envisaged using excipients/water for this purpose; moreover, one would have envisaged using the same non-antibody portions of the formulation, e.g., phosphate buffer such as PBS taught by Zhou (paragraph 133), which is both an excipient as well as contains water.
Regarding claim 87, the antibody being at about 10 mg/mL is anticipated for the same reasons articulated regarding claim 46.
Regarding claim 88, Zhou teaches “in some embodiments, the anti-C5 antibody is present in the solution at a concentration of…50 mg/mL” (paragraph 77).
Regarding claim 89, this claim depends from claim 27, which in turn depends from claim 1. As such, despite describing steps of a hemolysis assay, the claim is still a composition of matter claim. The hemolysis assay need not actually be performed, as the claim is directed to a property of the antibody itself, e.g., the antibody is capable of neutralizing human C5 activity based on an in vitro hemolysis assay performed as claimed. For the same reasons as claim 27, this is an inherent property of the antibody and so anticipated by Zhou’s disclosure of eculizumab.
Regarding claim 90, Zhou anticipates this claim for the reasons above. Briefly, Zhou teaches the buffer is phosphate or histidine (neither of which are glycine) and the concentration of trehalose is 10% w/v or 3% w/v sorbitol.

Regarding claim 92, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine (which are not glycine), the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Regarding claim 93, the surfactant amount, the buffer concentration, the pH range, the stabilizer, and the negative limitations (e.g., the stabilizer does not contain dextrose nor glycine) are all addressed above. Further, the concentration of the anti-C5 antibody being 50 mg/mL is discussed above and explicitly disclosed by Zhou.
Regarding claim 94, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine, the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20140056888 (IDS 6/14/19 citation 2).
	Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated as above. However, in the alternative, the difference between the prior art and claims 46, 56, 87, and 90 is in the concentration of the antibody alone.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). 
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In this case, both the instant application and the prior art clearly indicate that antibody concentration is a variable. Altering that variable to arrive at any particular value (e.g., 10 mg/mL) is not inventive in the absence of evidence supporting the critical nature of that value.
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP 
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 would have been obvious.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
Regarding §102, Applicant argues that “Zhou discloses that the solution comprise glycine”, and then points to formulations of Zhou which include glycine. This is not persuasive. Zhou very clearly teaches that while glycine is an option, glycine is unnecessary. While Zhou may teach formulations comprising glycine, Zhou also explicitly teaches formulations without, e.g., formulation IV at paragraph 254. Zhou exemplifies the buffering agent as histidine and serine as an alternative to histidine/glycine (claim 7), clearly teaching formulations without glycine. Further, Zhou explicitly teaches where the buffering agent is a single free amino acid, teaching histidine as that free amino acid, not glycine (paragraph 102). Thus, Applicant’s argument that Zhou teaches the buffer/stabilizer must contain glycine is not persuasive.
Applicant argues that Zhou teaches including sodium chloride and that “sodium chloride is excluded from the composition according to the claimed invention” (remarks 11/18/21 p.10). This is not persuasive because this is untrue. First, as with glycine, Zhou clearly teaches sodium chloride as an alternative, not a requirement, and so embodiments where one of the other alternatives is present meets the criteria of not comprising sodium chloride. Further, there is simply no such exclusion in the claims. As was clearly articulated in the previous Office action and reiterated herein, the only recitation of sodium chloride in the claims is in the phrasing of not comprising “at least one of” several options including sodium chloride. Thus, the claims exclude compositions comprising all of those elements, but allows for less than all. For example, a formulation comprising sodium chloride, potassium chloride, mannitol, and dextrose would still be within the claimed limitations as it lacks “at least” glycerin.

Regarding the §103 rejection, Applicant makes the same arguments regarding glycine/sodium chloride and these are not persuasive as noted above.
Further, Applicant argues surprising results: that formulation in trehalose, sucrose, or arginine increases the stability of the antibody when compared to the same antibody formulated in histidine, sodium chloride, and polysorbate. Applicant further argues that aggregation is reduced when using arginine-containing formulations. This has been fully considered but is not persuasive.
First, as noted above, each individual element was known in the prior art to be used for the same purpose, including the stabilizing of eculizumab. These formulation elements were known to be result effective variables and so one would have found it obvious to optimize those elements. While Applicant argues that certain conditions increase stability, there is insufficient evidence to conclude that this is any more than what was expected of the routine optimization of the formulations of Zhou. Further, while surprising results must be considered, evidence pertaining to secondary considerations does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007). In this case, an “increase” in stability is not considered to outweigh the fact that all of the formulation elements in the same amounts were already taught as a stabilizing formula for anti-C5 antibodies. Applicant’s routine optimization of the formulations of Zhou is not considered sufficient to overcome a conclusion of obviousness.
Further, inasmuch as the surprising results apply, they are not commensurate in scope with what is claimed. Applicant argues that the arginine containing formulations outperform the others, while not a single claim requires arginine. Applicant argues that formulation in trehalose, sucrose, or arginine increases the stability of the antibody when compared to the same antibody formulated in histidine, sodium chloride, and polysorbate, yet a formulation comprising histidine, sodium chloride, and polysorbate is still within the scope of the claims, while none of the claims require trehalose, sucrose, or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Adam Weidner/Primary Examiner, Art Unit 1649